DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to correctly show what is described in the specification. In Fig. 5, step S120 the method determines if there is a possibility of collision. If the answer is “No” the method will go to S160 and not perform a lane change. This doesn’t seem to make sense. Paragraph 0053 of the published specification (US2021/0284145 A1) teaches that if there is “no possibility of collision” then the system will proceed to S130 and make other preparation for a lane change. Claim 1 essentially teaches the same thing. Shouldn’t the “No” and “Yes” out of S120 be switched? 
Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites, in part:
determine a possibility of collision between a subject vehicle and another vehicle in a target lane, in response to the subject vehicle changing a lane from a traveling lane to the target lane
This clause appears to relate to the present application, Fig. 5, step S110. Yet paragraphs 0051-0052 teach that the system determines the possibility of a collision in response to the subject vehicle indicating a lane change intent or activating a lane change assist function, not actually changing a lane. It would seem a bit late to determine if a collision is going to occur during a lane change, in response to the vehicle “changing a lane,” as the claim puts it. This lacks written description. For examination purposes, the phrase “changing a lane” will be interpreted as: indicating a lane change intent or activating a lane change assist function.
Independent claims 11 contains the same language, is rejected for the same reason, and will be interpreted in the same way. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 7-11, and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Keller et al. (US2018/0046191 A1).

Regarding claim 1, Keller teaches:
A driver assist device (see paragraph 0011 for “a control system”), comprising: 
a processor (see paragraph 0014 for the “electronic controller”); and 
a non-transitory storage medium containing program instructions executed by the processor, wherein the processor is configured to (see paragraph 0014): 
determine a possibility of collision between a subject vehicle and another vehicle in a target lane, in response to the subject vehicle changing a lane from a traveling lane to the target lane (see paragraph 0004); 
calculate an expected amount of deceleration of the subject vehicle with respect to a target vehicle in the target lane in response to determining there is no possibility of collision between the subject vehicle and the other vehicle (in the specification of the present application, this clause relates to S130 of Fig. 5. With a that in mind, see Keller, Fig. 8 and paragraphs 0145-0146 for trajectory 42 being a lane change trajectory of host vehicle 10. See paragraph 0057 for the host vehicle controller taking into account “driving comfort” by looking at “driving dynamics” which can include “longitudinal acceleration”.); and 
compare the calculated expected amount of deceleration of the subject vehicle with a deceleration criterion, and determine whether to perform lane change assist control based on a comparison result (in the specification of the present application, this clause relates to S140 of Fig. 5. With that in mind, see Keller, paragraph 0064 for the “driving dynamics,” which according to paragraph 0057 can include longitudinal acceleration, having “limits”. “This increases the driving comfort for occupants”. The controller may “provide for minimization of the driving dynamics of the host motor vehicle”. In other words, the controller may limit the longitudinal deceleration to increase passenger comfort. See Fig. 8, for trajectories 86 and 88, which paragraph 0146 states are rejected. See also Figs 9 and 10 and paragraphs 0147-0148 for the passing trajectory 42 that is not rejected and a straight ahead trajectory that is maintained. The decision to reject a trajectory, including a passing trajectory, is based on, in part, whether the system has to slam on the brakes too much. If the system has to slam on the brakes too much to pass, that trajectory will be rejected.).  



Regarding claim 7, Keller teaches the driver assist device of claim 1.
Keller further teaches:
A driver assist device wherein the processor is configured to 
calculate the deceleration criterion based on a speed of the subject vehicle (see paragraph 0048, especially the second sentence, and Fig. 4).  

Regarding claim 8, Keller teaches the driver assist device of claim 1.
Keller further teaches:
A driver assist device wherein the processor is configured to 
the deceleration criterion is set to be decreased as the speed of the subject vehicle increases (see paragraph 0048, especially the second sentence, and Fig. 4).  

Regarding claim 9, Keller teaches the driver assist device of claim 1.
Keller further teaches:
A driver assist device wherein the processor is configured to 
determine to perform the lane change assist control in response to determining that the expected amount of deceleration is equal to or less than the deceleration criterion (see Keller, paragraph 0064 for the “driving dynamics,” which according to paragraph 0057 can include longitudinal acceleration, having “limits”. “This increases the driving comfort for occupants”. The controller may “provide for minimization of the driving dynamics of the host motor vehicle”. In other words, the controller may limit the longitudinal deceleration to increase passenger comfort. See Fig. 8, for trajectories 86 and 88, which paragraph 0146 states are rejected. See also Figs 9 and 10 and paragraphs 0147-0148 for the passing trajectory 42 that is not rejected and a straight ahead trajectory that is maintained. The decision to reject a trajectory, including a passing trajectory, is based on, in part, whether the system has to slam on the brakes too much. If the system has to slam on the brakes too much to pass, that trajectory will be rejected.)

Regarding claim 10, Keller teaches the driver assist device of claim 1.
Keller further teaches:
A driver assist device wherein the processor is configured to 
determine not to perform the lane change assist control in response to determining that the expected amount of deceleration is 17Attorney Docket No. 058294-768001US(Patent)greater than the deceleration criterion (see Keller, paragraph 0064 for the “driving dynamics,” which according to paragraph 0057 can include longitudinal acceleration, having “limits”. “This increases the driving comfort for occupants”. The controller may “provide for minimization of the driving dynamics of the host motor vehicle”. In other words, the controller may limit the longitudinal deceleration to increase passenger comfort. See Fig. 8, for trajectories 86 and 88, which paragraph 0146 states are rejected. See also Figs 9 and 10 and paragraphs 0147-0148 for the passing trajectory 42 that is not rejected and a straight ahead trajectory that is maintained. The decision to reject a trajectory, including a passing trajectory, is based on, in part, whether the system has to slam on the brakes too much. If the system has to slam on the brakes too much to pass, that trajectory will be rejected. The examiner notes that claim 10 of the present application is not dependent on claim 9, yet claim 20 is dependent on claim 19 and wonders whether this difference is intentional or not).  

Regarding claim 11, Keller teaches:
A method (see Fig. 5 and the title of Keller) for operating a driver assist device, comprising: 
determining, by a processor, a possibility of collision between a subject vehicle and another vehicle in a target lane when the subject vehicle changes a lane from a traveling lane to the target lane; 
calculating, by the processor, an expected amount of deceleration of the subject vehicle with respect to a target vehicle in the target lane in response to determining there is no possibility of collision between the subject vehicle and the other vehicle; and 
comparing, by the processor, the calculated expected amount of deceleration of the subject vehicle with a deceleration criterion to determine whether to perform lane change assist control (for the rejection of this claim, see the rejection of claim 1, which is substantially similar)

Regarding claim 17 see the rejection for claim 7, which is substantially similar. 
Regarding claim 18 see the rejection for claim 8, which is substantially similar. 
Regarding claim 19 see the rejection for claim 9, which is substantially similar. 
Regarding claim 20 see the rejection for claim 10, which is substantially similar. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Keller in view of Fukuda et al. (US2019/0185005 A1).

Regarding claim 2, Keller teaches the driver assist device of claim 1.
However Keller does not appear to further teach:
A driver assist device wherein the processor is configured to 
activate a lane change assist function based on a user input.  
Yet Fukuda teaches:
A driver assist device wherein the processor is configured to 
activate a lane change assist function based on a user input (see paragraph 0040).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Keller, to add the additional features of activating a lane change assist function based on a user input, as taught by Fukuda. The motivation for doing so would be to determine a driver’s desire to change lanes, as recognized by Fukuda (see paragraph 0040). 
This conclusion of obviousness corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined prior art elements according to known methods to yield predictable results. See MPEP § 2141, subsection III.

Regarding claim 12, Keller teaches the method of claim 11.
Keller further teaches:
A method wherein the determining of the possibility of collision further includes: 
activating, by the processor, a lane change assist function based on a user input (for the rest of the rejection of this claim, see the rejection of claim 2, which is substantially similar)

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Keller in view of Mizoguchi (US2019/0084619 A1).

Regarding claim 3, Keller teaches the driver assist device of claim 2.
Yet Keller does not appear to explicitly further teach:
A driver assist device wherein 
the user input is a signal generated based on manipulation of a switch for activating the lane change assist function.  
Yet Mizoguchi teaches
A driver assist device wherein 
the user input is a signal generated based on manipulation of a switch for activating the lane change assist function (see Fig. 3 S11 and paragraph 0044. Note that S11 is immediately followed by S12. These two steps closely match the first hollow bullet of claim 1).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Keller, to add the additional features of: a user input is a signal generated based on manipulation of a switch for activating the lane change assist function, as taught by Mizoguchi. The motivation for doing so would be to identify a driver’s preference, as recognized by Mizoguchi (see paragraph 0044). Some drivers may want to stay in a slow lane, while others prefer to pass slower vehicles
This conclusion of obviousness corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined prior art elements according to known methods to yield predictable results. See MPEP § 2141, subsection III.

Regarding claim 13, see the rejection for claim 3, which is substantially similar. 



Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Keller in view of Kim et al. (KR101925141 B1) in further view of Kurahashi et al. (US2019/0217861 A1). 

Regarding claim 4, Keller teaches the driver assist device of claim 1.
However, Keller does not appear to explicitly further teach:
A driver assist device wherein the processor is configured to: 
calculate a first required acceleration of the subject vehicle with respect to a first target vehicle in the target lane; and 16Attorney Docket No. 058294-768001US (Patent) 
calculate a second required acceleration of the subject vehicle with respect to a second target vehicle in the traveling lane 
calculate the expected amount of deceleration based on a smaller required acceleration among the first required acceleration and the second required acceleration 
However, Kim teaches:
calculate a first required acceleration of the subject vehicle with respect to a first target vehicle in the target lane (in the present specification, this clause relates at least to paragraph 0045. With that in mind, see Kim, bottom of page 16 for unit 231 calculating “a first required acceleration” related to the “target vehicle,” which in Kim is the host vehicle. The first required acceleration is the acceleration of the target vehicle to change lanes); 
calculate a second required acceleration of the subject vehicle with respect to a second target vehicle in the traveling lane (in the present specification, this clause relates at least to paragraphs 0046-0047. With that in mind, see Kim, top of page 17 for unit 232 calculating “a second required acceleration” related to the “front vehicle” 10f); and 16Attorney Docket No. 058294-768001US (Patent) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Keller, to add the additional features of calculating a first required acceleration of the subject vehicle with respect to a first target vehicle in the target lane and calculating a second required acceleration of the subject vehicle with respect to a second target vehicle in the traveling lane, as taught by Kim. The motivation for doing so would be perform lane changes in a way that secures driver stability and safety and reduces traffic accidents, as recognized by Kim (see the top of page 15). 
This conclusion of obviousness corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined prior art elements according to known methods to yield predictable results. See MPEP § 2141, subsection III.
However, Kim does not appear to explicitly further teach:
calculate the expected amount of deceleration based on a smaller required acceleration among the first required acceleration and the second required acceleration.
Yet Kurahashi teaches:
calculate the expected amount of deceleration based on a smaller required acceleration among the first required acceleration and the second required acceleration (the antecedent to the phrase “expected amount of deceleration” in this claim is found in claim 1. “The expected amount of deceleration” in this claim is the “expected amount of deceleration of the subject vehicle with respect to a target vehicle in the target lane” as referred to in claim 1. Also note that the disclosure of the present application states in paragraph 0039 teaches: “calculate a smaller required acceleration” by selecting the “MIN” of the first and second required accelerations. This “smaller required acceleration” is then called “a final required acceleration”. Yet this paragraph does not mention an “expected amount of deceleration”. Paragraph 0053 essentially exactly recites this bullet point of this claim. Paragraph 0053 does not say exactly how the calculation is performed. An equation is not provided. All that is said is that the calculation is “based on” the smaller required deceleration among the calculated first and second required accelerations”. Still, the claim requires a consideration of what acceleration is smaller. The smaller require acceleration will not be the same in every driving case. With all that in mind, see Kurahashi, for a system for setting a temporary target velocity and target acceleration based on the surrounding vehicle properties and the inter-vehicle distances. As seen in Fig. 5, step S11, first the ACC switch must be turned on. (ACC stands for adaptive cruise control, see paragraph 0043.) Then, the system will calculate a temporary target acceleration or deceleration of “each nearby vehicle,” as stated in S15. Then, the system in S16 as described in paragraph 0072 will select the “smallest value of atarp [as] the target acceleration atarp.” In Fig. 3A and paragraph 0065 these “atarp” values are discussed in more detail. The host vehicle 10 determines and “atarp” or target acceleration or deceleration for each vehicle 300a, which is in the same lane as the host vehicle and 300b, which is mostly in the neighboring lane of the host vehicle. Kurahashi further contemplates in paragraphs 0069-0070 that determining atarp values is not limited to vehicles in the same lane and in front of the host vehicle. Rather, atarp values can be for vehicles behind the host vehicle and vehicles in “the adjacent lane” to the travel lane of the host vehicle.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Keller and Kim, to add the additional features of calculating the expected amount of deceleration based on a smaller required acceleration among the first required acceleration and the second required acceleration, as taught by Kurahashi. The motivation for doing so would be to suitably control the acceleration or deceleration of the host vehicle, as recognized by Kurahashi (see paragraph 0010). 
This conclusion of obviousness corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined prior art elements according to known methods to yield predictable results. See MPEP § 2141, subsection III. 

Regarding claim 14, see the rejection of claim 4 which is substantially similar. 


Allowable Subject Matter
Claims 5, 6, 15, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if all other rejections, such as 35 USC 112(a) rejections can be resolved.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 5 recites, with the examiner’s comments in bold:
The driver assist device of claim 4, wherein the processor is configured to: 
calculate a required acceleration with respect to a distance error between an actual distance between the subject vehicle and the first target vehicle and a preset target vehicle-to-vehicle distance (in the present specification, paragraph 0039 states “a required acceleration (e.g., a first required acceleration)”. In other words, the two can be one and the same. The term “a required acceleration” can, according to paragraph 0039, refer to both the first and second required accelerations. Paragraph 0041, the “distance error” is also known as a “distance difference”. This distance difference is the difference between “a target vehicle-to-vehicle distance” and “an actual distance,” which is a “measured distance,” which is “D” as shown in Fig. 2. In other words, before changing lanes, a host vehicle may be at a distance D. However, the host vehicle may have a preferred following distance, or target following distance, it wishes to be at with respect to the preceding vehicle in the target lane once the host vehicle changes lanes to the target lane. For example, a host vehicle may need to slow down and change lanes at the same time in order to change the current actual distance D to a larger distance once the host vehicle is in the target lane.); 
calculate a required acceleration with respect to a speed error between the subject vehicle and the first target vehicle (in the present specification see paragraph 0043 and equation 2. A “speed error” is a difference in speed between the target vehicle and the host vehicle); and
calculate the first required acceleration from the required acceleration with respect to the distance error and the required acceleration with respect to the speed error (in the present specification see paragraph 0045 and equation 3. This adds the first required acceleration from the required acceleration with respect to the distance error to the required acceleration with respect to the speed error.).
The closest prior art of record are:
Kim et al. (KR101925141 B1). It can be argued that Kim teaches the first bullet point of this claim. For that, see Kim Fig. 4b, in which the host vehicle 10s must slow down in order to reach the distance “s.des.lead” with respect to the target vehicle. See also Fig. 7. For how s.des.lead is calculated. See the bottom of page 10 and page 11 of Kim for calculating the second required acceleration using a distance error. 
Yet Kim does not teach at least the last bullet: 
calculate the first required acceleration from the required acceleration with respect to the distance error and the required acceleration with respect to the speed error.
Kim does teach adding accelerations in this way. Therefore, Kim does not teach the present application. 
Kurahashi (US2019/0217861 A1). Kurahashi teaches a system for setting a temporary target velocity and target acceleration based on the surrounding vehicle properties and the inter-vehicle distances.
Yet Kurahashi does not teach at least the last bullet of the claim: 
calculate the first required acceleration from the required acceleration with respect to the distance error and the required acceleration with respect to the speed error. 
Therefore, Kurahashi does not teach the present application. 
Fukuda et al. (US2019/0185005 A1) teaches a method for performing a lane change by, as seen in equation 1 in paragraph 0044, a required inter-vehicle distance for lane changes using relative speeds. Yet relative speeds, even if symbolized using a delta V nomenclature, are not a change in speed, or acceleration. Rather it is a speed, with distance over time units. Fukuda does discuss acceleration, but does not discuss it much, such as in paragraph 0071 and Fig. 10. Therefore, Fukuda does not teach adding required accelerations. 
Mizoguchi (US2019/0084619 A1) teaches in Fig. 3 a lane change system that checks to see if there is a lane change intension, then if a lane change is possible. If “yes” to both, the system acquires various course and surrounding information, such as the speed and acceleration of the “benchmark vehicle” (closest vehicle in the direction of progress) and the vehicle “in the lane on the side” of the benchmark vehicle. Using this information, various accelerations are determined, as discussed in col. 9, line 57-58. Yet Mizoguchi does not teach adding accelerations 
Yet Mizoguchi does not teach at least the last bullet of the claim: 
calculate the first required acceleration from the required acceleration with respect to the distance error and the required acceleration with respect to the speed error. 
Therefore, Mizoguchi does not teach the present application. 
Because claim 6 depends on claim 5, claim 6 is allowable for at least the reasons of claim 5. The same logic goes for claims 15 and 16
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tokimasa (US2019/0193739 A1) teaches in at least Fig. 5 a system that uses automatic lane change and blinker (turn signal) detecting to initiate a method for determining if a lane change is possible. 
Hashimoto (JP-H11254996 A) teaches adjusting acceleration and deceleration to make the driver comfortable. 
Tomi (JP2014061792 A) teaches that when a host vehicle begins a lane change, another vehicle in the target lane may continually advance within the target lane. In that case, the inter-vehicle distance between the vehicles becomes shorter than when the lane change started. This may result in the vehicle’s becoming too close together. Smooth driving may therefore be compromised. Yet canceling the lane change may also compromise smooth driving. Therefore, Tomi calculates the inter-vehicle following distances based on a TTC and plus an additional time as a margin of safety. This time is built into the trajectory generation to produce a smooth lane change.
Song et al. (US2019/0143968 A1) teaches a system for detecting and executing lane changes without colliding with surrounding vehicles. See at least Fig. 12, S2-40, paragraph 0063, and Fig. 15. In Fig. 15, as discussed in paragraphs 0297-0298 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL M. ROBERT whose telephone number is (571)270-5841. The examiner can normally be reached M-F 7:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.M.R./Examiner, Art Unit 3665                                                                                                                                                                                                        

/DONALD J WALLACE/Primary Examiner, Art Unit 3665